DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Objections
Claim 34 is objected to because of the following reason:
The limitation “and wherein the center portion and the intermediate portion, wherein the angular sidewall is directly coupled to the center portion, such that the sidewall, the center portion, and the intermediate portion form a stepwise configuration in the distended position” contains a typographical error. It appears that the limitation “and wherein the center portion and the intermediate portion” is an artifact of a previous limitation that was intended to be deleted in the amendment.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 26 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 25, 26 and 34, the limitation that “the sidewall, the center portion, and the intermediate portion form a stepwise configuration” is unclear because it is not clear whether the angular sidewall is a “step” of the stepwise configuration or merely forms a junction between the center portion and the intermediate portion to form a stepwise configuration. A “stepwise configuration” is being understood to mean a configuration “marked by or preceding in steps” (see https://www.merriam-webster.com/dictionary/stepwise), where a “step” is defined as “one of a series of structures consisting of a riser and a tread” (see https://www.merriam-webster.com/dictionary/steps). It is unclear if the claimed invention intends the angular sidewall to be a step (consisting of a riser and a tread) or if the angular sidewall merely forms the “riser” between “treads” of the stepwise configuration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 24, 25 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Britto et al (U.S. Pat. 6,749,582 B2, hereinafter “Britto”).
Regarding claim 24, Britto discloses a breastpump assembly, including a breast pump 2, suction bell 8, flexible tube 284 and pump 416 (see Fig. 12), comprising: 
a breastshield 16 (Fig. 2); 
a conduit structure, e.g., 380 (Fig. 1) adapted to convey pressure and liquid; 
a collection container (e.g., 524, illustrated in Fig. 16 but shown throughout the drawings) communicating with the conduit structure; 
a housing 4 (Fig. 2); 
a vacuum source (such as a plunger extension 4440 that generates negative pressure within a resilient barrier 448; see Fig. 12) communicating with the housing; and 
a resilient barrier 448 (Fig. 2) within the breastpump assembly (it is noted that since the breastpump assembly described above comprises the barrier, the barrier is per se “within” the breastpump assembly) made of a material providing a spring-like function (such as thermoplastic elastomer; see col. 12, line 63) assembled in a pre-loaded initial state (shown in Fig. 12) between a breastshield side and a vacuum source side of the housing (i.e., Fig. 2 shows the barrier located between the breastshield side where breastshield 16 is located, and the vacuum source side where vacuum source 440 is located), 
in the pre-loaded initial state the resilient barrier has a compressed configuration with a center portion (i.e., the flat portion of the diaphragm which engages with plunger extension 440; see Fig. 12, Annotation 1, below) aligned with an intermediate portion of the resilient barrier thereby providing a residual force for the resilient barrier (see Fig. 12, Annotation 2, below illustrating the location of a flat intermediate portion between the center portion and the edge 456 of the diaphragm), wherein the intermediate portion comprises a flat surface (shown in Fig. 12, Annotation 2, below) and substantially surrounds the center portion,
wherein the resilient barrier is configured to achieve a distended state (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43), 
wherein a plane of the center portion and the intermediate portion are substantially parallel to each other and the center portion and intermediate portion are joined via a sidewall, a plane of the sidewall being angular to the center portion and the intermediate portion (i.e., the sidewall forms the curved undulation between the center portion with the intermediate portion; see Fig. 12, Annotation 2, below), wherein the angular sidewall is directly coupled to the center portion (see Fig. 12, Annotation 2, below), such that the sidewall, the center portion, and the intermediate portion form a stepwise configuration (i.e., the center portion is stepped down from the angled sidewall, and the intermediate portion is stepped down from both the sidewall and the center portion), and in response to an applied vacuum from the vacuum source and when the applied vacuum is released, the resilient barrier is configured to achieve the pre-loaded initial state (see col. 12, lines 43-45).


    PNG
    media_image1.png
    449
    583
    media_image1.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 1 (the outlined area of interest is shown in detail in Annotation 2 and Annotation 3).


    PNG
    media_image2.png
    824
    971
    media_image2.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 2 

Regarding claim 25, Britto discloses a breastpump assembly, including a breast pump 2, suction bell 8, flexible tube 284 and pump 416 (see Fig. 12), comprising:
a breastshield 16 (Fig. 2); 
a vacuum source (such as a plunger 444 that generates negative pressure within a resilient barrier 448; see Fig. 12) communicating with the breastshield via a vacuum line 12 (Fig. 1);
a housing 4 (Fig. 2) having a front side (closer to the breastshield 16) and a back side (opposite the breastshield 16), the housing being adjacent to the breastshield; 
and a resilient barrier 448 (Fig. 2) made of a material providing a spring-like function (such as thermoplastic elastomer; see col. 12, line 63) assembled in an initial pre-loaded state (shown in Fig. 12) between the front side and the back side of the housing, wherein a height of the resilient barrier taken along a central axis from a rim of the resilient barrier to a front surface of a convex side of the resilient barrier in the pre-loaded initial state is less than the height of the resilient barrier in a free distended state,
the pre-loaded initial state providing a residual force for the resilient barrier wherein the resilient barrier is configured to achieve the distended state in response to an applied vacuum from the vacuum source (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43), and is configured to achieve the initial pre-loaded state upon release of the applied vacuum (i.e., the resilient barrier is returned to its original position when no load is applied; see col. 12, lines 43-45),
wherein in the distended state, a plane of the center portion and a plane of an intermediate portion (illustrated in Fig. 12, Annotation 3, below) are substantially parallel to each other and are joined via an angular sidewall (see Fig. 12, Annotation 3, below) directly coupled to the center portion (see below), such that the sidewall, the center portion and the intermediate portion form a stepwise configuration (as shown below, the center portion is stepped down from the intermediate portion via the angled sidewall).


    PNG
    media_image3.png
    661
    818
    media_image3.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 3 

Regarding claim 41, Britto illustrates in Fig. 12, Annotation 2, above, that the center portion and intermediate portion exist in separate but parallel planes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-29 and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Britto et al (U.S. Pat. 6,749,582 B2, hereinafter “Britto”).
Regarding claim 26, Britto discloses a breastpump assembly, including a breast pump 2, suction bell 8, flexible tube 284 and pump 416 (see Fig. 12), comprising: 
a contamination barrier 448 (Fig. 12) located in a pressure line between a pressure generating pump (such as a plate 436 that generates negative pressure within a resilient barrier 448; see Fig. 12) and a breastshield 16 (Fig. 2); 
a housing having a breastshield side and a pressure side (i.e., Fig. 2 shows the barrier located between the breastshield side where breastshield 16 is located, and the vacuum source side where vacuum source 440 is located); and 
the contamination barrier 448 separates and isolates the breastshield side from the pressure side, the contamination barrier assembled within the housing in an initial pre-loaded state between the breastshield side and the pressure side, wherein the contamination barrier has a compressed configuration with a center portion aligned with an intermediate portion of the contamination barrier (see Fig. 12, Annotation 2, above; the center portion and intermediate portion are considered to be “aligned” by virtue of being parallel to one another; the claim does not require that the two portions be in the same plane), positioned between the center portion and a rim of the contamination barrier, wherein the intermediate portion comprise a flat surface and substantially surrounds the center portion (see Fig. 12, Annotation 2, above, showing the location of the intermediate portion)
wherein the contamination barrier is configured to achieve a distended state (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43), such that the plane of the center portion and plane of the intermediate portion are substantially parallel to each other and are joined via a sidewall (see Fig. 12, Annotation 2, above, showing the location of an angular sidewall), directly coupled to the center portion (see Fig. 12, Annotation 2, above), such that the sidewall, the center portion and the intermediate portion form a stepwise configuration (i.e., the center portion is stepped down from the angled sidewall, and the intermediate portion is stepped down from both the sidewall and the center portion).
However, Britto does not appear to explicitly disclose that that the contamination barrier has a pre-set bias in a direction toward the breastshield side of the housing in the absence of a pressure applied by the pressure generating pump.
However, Britto shows an embodiment of Figs. 14-16 in which the contamination barrier, and the pumping assembly to which the contamination barrier is attached, is angled relative to the longitudinal axis of the housing. In this configuration, both the contamination barrier and the pumping subassembly would face angularly toward the breastshield side, resulting in the preset bias toward the breastshield side in the initial or pre-load state of the contamination barrier also being angularly toward the breastshield side. 
A skilled artisan would have found it obvious at the time of the invention to modify the embodiments of Britto disclosed generically in Fig. 1 and specifically in Fig. 12 so that the contamination barrier and pumping assembly face angularly toward the breastshield side of the housing, to result in the contamination barrier having a pre-set bias in a direction toward the breastshield side of the housing in the absence of a pressure applied by the pressure generating pump, for the purpose of aligning the barrier with the breastshield in order to result in more efficient vacuum being delivered through the suction conduit (as illustrated in Fig. 16, for example); further Britto discloses that the use can adjust the angle of the pumping assembly to achieve a comfortable angle at which to grip the lever of the pump assembly (see Britto at col. 12, lines 46-56); thus, it would have been obvious to adjust the angle of the contamination barrier in a corresponding manner with a reasonable expectation of success in achieving a patient comfort with optimal vacuum force.
Regarding claim 27, Britto discloses the contamination barrier being configured to achieve the distended state (see claim 26, above) which occurs in response to an applied pressure from the pressure generating pump, and the contamination barrier returns toward the initial state upon release of the applied pressure (see col. 12, lines 43-45).
Regarding claims 28-29, Britto discloses that the contamination barrier has a generally convex shape at least in part comprises a convex barrier side (see Fig. 12, Annotation 4, below), and is assembled within the housing so that the pre-set bias presses the convex barrier side against an internal sidewall surface on the breastshield side of the housing in the initial state (i.e., the convex barrier side is pressed against the fixed plate 646 as illustrated in Fig. 12, by virtue of the spring force from spring 472 biasing the contamination barrier into its initial pre-loaded state). Further, Britto discloses that the that convex barrier side further has at least one undulation formed in its surface generally concentric with a center of the convexity (numerous undulations are formed in the convex barrier side denoted in Fig. 12, Annotation 4, below).


    PNG
    media_image4.png
    422
    650
    media_image4.png
    Greyscale

Britto et al (U.S. Pat. 6,749,582 B2), Fig. 12, Annotation 4

Regarding claim 33, Britto discloses that the contamination barrier has a plurality of generally concentric undulations (as shown in Fig. 12 where the center and intermediate portions are located) configured to provide bending moments for the contamination barrier (see Fig. 12 illustrating the barrier 448 in its initial state in which the undulations are present; these undulations would expectedly provide bending for the barrier 448 when the load on plate 436 is released to cause the barrier 448 to move back to its initial state).
Regarding claim 34 and 35, Britto discloses a breastpump assembly, including a breast pump 2, suction bell 8, flexible tube 284 and pump 416 (see Fig. 12), comprising: 
a breastshield 16 (Fig. 2) configured to receive a woman's breast and nipple; 
a container (e.g., 524, illustrated in Fig. 16 but shown throughout the drawings) for expressed milk coupled to the breastshield;
a source of vacuum (such as a plunger extension 4440 that generates negative pressure within a resilient barrier 448; see Fig. 12) communicating with the breastshield via a vacuum line 12 (Fig. 1);
a vacuum conduit structure e.g., 380 (Fig. 1) configured to convey a vacuum from the source to the breastshield;
a resilient barrier 448 (Fig. 12) in the vacuum conduit structure located in close proximity to the breastshield, the resilient barrier being mounted within a housing 4 (Fig. 2), the housing having a breastshield side and a vacuum side, the resilient barrier separating the breastshield side from the vacuum side (i.e., Fig. 2 shows the barrier located between the breastshield side where breastshield 16 is located, and the vacuum source side where vacuum source 440 is located), 
the resilient barrier having an outer surface and an inner surface forming at least in part a convex shape (see Fig. 12, Annotation 4, above) configured such that the resilient barrier has a bias toward the convex shape (occurring when the user applies a load to plate 436 to deflect the resilient barrier 448 downward; see also col. 12, lines 38-43),
wherein the resilient barrier is configured to achieve a distended position in which a plane of a center portion and a plane of an intermediate portion are substantially parallel to each other and are joined via a sidewall angular to the center portion and the intermediate portion (see Fig. 12, Annotation 2, above), the intermediate portion comprising a substantially flat surface and surrounding the center portion and wherein the center portion and intermediate portion are joined via an angular sidewall (see Fig. 12, Annotation 2, above), which is directly coupled to the center portion (see Fig. 12, Annotation 2, above), such that the sidewall, the center portion, and the intermediate portion forma a stepwise configuration in the distended position (i.e., the center portion is stepped down from the angled sidewall, and the intermediate portion is stepped down from both the sidewall and the center portion). 
It is noted that Britto does not appear to disclose that the housing in the embodiment in Fig. 12 has a breastshield side internal sidewall that generally conforms to the convex shape on the outer surface of the resilient barrier, the resilient barrier being mounted in the housing such that the convex shape of the resilient barrier is compressed and the bias presses the resilient barrier against the internal sidewall (i.e., in the condition where the barrier is installed into the breastpump assembly but before being distended, the barrier being biased against the sidewall). 
However, in an alternative embodiment in Fig. 19, Britto illustrates a curved sidewall extending from surface 758 along the breastshield cap span 232, collar wall 228 and terminating at tab 204 (Figs. 1-2) and generally conforms to the convex shape of the outer surface of the resilient barrier (i.e., the barrier has a generally convex outer surface and the curved sidewall 758 also has a generally convex shape), and shows the resilient barrier being mounted in the housing such that the convex shape of the resilient barrier is compressed and the bias presses the resilient barrier against the internal sidewall for an initial preload condition of the resilient barrier (i.e., Fig. 1 shows the condition where the barrier is installed into the breastpump assembly but before being distended, the barrier has a wall 192 is biased against the sidewall in the vicinity of the tab 204).
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment of Britto disclosed in Fig. 12 so that the  in Fig. 12 so that the assembly comprises a breastshield side internal sidewall that generally conforms to the convex shape on the outer surface of the resilient barrier, the resilient barrier being mounted in the housing such that the convex shape of the resilient barrier is compressed and the bias presses the resilient barrier against the internal sidewall for an initial preload condition of the resilient barrier, as a known and predictable way to support the pumping assembly and to assist in holding the barrier in place for optimal vacuum suction.
Regarding claim 35, Britto discloses that the barrier has at least one undulation formed generally radially spaced from and concentric about the center of the barrier (as noted above, the barrier has numerous undulations forming, in part, the center and intermediate portions), the breastshield side internal sidewall of the housing having a surface shape that generally matches the barrier convex shape on the outer surface of the barrier such that the barrier substantially mates with the breastshield side internal sidewall surface in facial engagement in the initial pre-load condition (as noted above, in the modified embodiment of Britto, the barrier would mate with the internal sidewall surface where the wall 192 of the barrier engages the sidewall in the vicinity of tab 204 to hold the barrier in place).
Regarding claim 36, Britto discloses that vacuum side includes a rearwall surface, e.g., 140 (Fig. 1) having a shape that generally matches a shape of the barrier in the distended position wherein when the barrier is in the distended position, the deformed barrier substantially mates with a rearwall surface of the vacuum side in facial engagement in the distended state (see Fig. 1 illustrating the barrier surface conforming to the surface 140).

Response to Arguments
Applicant's arguments filed in the Remarks on 05/16/2022 have been fully considered.
Applicant has amended claims 28 and 33-34 to obviate rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. These amendments have been considered and rejections withdrawn where appropriate.
Regarding the rejections under 35 U.S.C. 102 and 35 U.S.C. 103, Applicant argued that Britto does not teach or suggest claim 24’s feature of “ a resilient barrier within the breastpump assembly” (Remarks, pg. 9). 
This argument is not found persuasive, because the “breastpump assembly” can include features that contribute to the pumping action, including a foot pedal containing the resilient barrier that helps generates vacuum suction for the breast pump. The foot pedal is interpreted to be part of the “breastpump assembly”. Applicant may wish to amend the claims to more clearly recite the location of the resilient barrier relative to other structural features.
Further, Applicant argued that Britto does not disclose that the diaphragm includes a center portion, intermediate portion and sidewall “wherein the angular sidewall is directly coupled to the center portion, such that the sidewall, center portion and the intermediate portion form a stepwise configuration” (Remarks, pg. 10). 
This argument is not found persuasive because Britto does, in fact, show the angular sidewall being directly coupled to the center portion, and the center portion and intermediate portion being different “steps”. Applicant may wish to amend the claims to specify that the angular sidewall is directly coupled to the intermediate portion and the center portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/13/2022